Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
 
Response to Amendment
The amendment filed August 23, 2021 has been entered. Claims 1, 3-7, 9-13, and 15-18 remain pending in the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, 
	Under the Step 1, Claims 1 and 3-6 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 7 and 9-12 are drawn to a non-transitory computer-readable storage medium which is within the four statutory categories (i.e., a manufacture). Claims 13 and 15-18 are drawn to a system which is within the four statutory categories (i.e. a machine).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-7, 9-13, and 15-18 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 7, and 13:
Claims 1, 7, and 13 are drawn to an abstract idea without significantly more. The claims recite creating a vehicle token for a vehicle, cryptographically transferring the vehicle token to the user in a first transaction, receiving a request for a second transaction from sensors on the vehicle when a certain parameter is exceeded, updating the information relating to the 
	Under the Step 2A Prong One, the limitations of creating a vehicle token for a vehicle, transferring the vehicle token to the user in a first transaction, recording the vehicle token, the first transaction, the second transaction, and the valuation, and advertising the valuation of the vehicle to potential buyers, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and the limitations of receiving a request for a second transaction from the vehicle when a certain parameter is exceeded, updating the information relating to the vehicle with real-time vehicle operating information including vehicle speed, and generating a valuation of the vehicle, as stated, are processes that, under its broadest reasonable interpretation, cover Mental Processes such as concepts performed in the human mind (including an observation, 
	Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – processor, token, sensors, non-transitory computer-readable storage medium, cryptographically transferring, and recording information to a distributed ledger. The processor, token, sensors, and non-transitory computer-readable storage medium, cryptographically transferring, and recording information to a distributed ledger are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The processor, token, sensors, non-transitory computer-readable storage medium, and distributed ledger are surely at a high-level of generality without any technical details, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological 
	Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions 
With respect to claims 3-6, 9-12, and 15-18:
Dependent claims 3-6, 9-12, and 15-18 include additional limitations, for example, updating the information relating to the vehicle with information from the service provider, associating the information relating to the owner of the vehicle with the vehicle token, and creating one or more fund tokens related to the vehicle token, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)) or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 3-6, 9-12, and 15-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong (US 2019/0130483 A1; hereinafter De Jong) in view of Gaudin et al. (US 10,504,094 B1; hereinafter Gaudin), and in further view of Wasserman (US 9293042 B1; hereinafter Wasserman), and in still further view of Hookham-Miller (US 2019/0098015 A1; hereinafter Hookham-Miller) and Yoneda et al. (US 20150256877 A1; hereinafter Yoneda).
With respect to claims 1, 7, and 13:
	De Jong teaches A computerized method comprising: (See at least De Jong: Abstract)
creating, by a processor, a vehicle token for a vehicle upon manufacture, (By disclosing, an identity token for a physical or digital asset is generated using a cryptographic one-way hash of information that uniquely identifies the asset. A product (e.g., refrigerator) can be uniquely identified, for example, using the name of its manufacturer and its seral number. See at least De Jong: paragraph(s) [0004]-[0005] & 
wherein the vehicle token includes a vehicle identification number and information relating to the vehicle, (By disclosing, to record a simple transaction in a distributed ledger, each party and asset involved with the transaction needs an account that is identified by a digital token in the network. For example, when one person wants to transfer a car to another person via a transaction, the current owner and next owner or recipient create accounts, and the current owner also creates an account that is uniquely identified by its vehicle identification number. See at least De Jong: paragraph(s) [0004]-[0005])
wherein an owner of the vehicle token owns the vehicle; (As stated above, see at least De Jong: paragraph(s) [0004]-[0005])
in response to a purchase of the vehicle by a user, cryptographically transferring the vehicle token to the user in a first transaction;... (By disclosing, the AT system provides the computer infrastructure for creating of asset tokens, purchasing of asset tokens, redeeming of asset tokens, transferring of ownership of asset tokens, and so on. See at least De Jong: paragraph(s) [0015]-[0016])
recording the vehicle token, the first transaction, the second transaction, and the valuation to a distributed ledger; and... (By disclosing, efforts are currently underway to use distributed ledgers to support transactions of any type, such as those relating to the sale of vehicles. Such transactions use identity tokens (vehicle token) to uniquely identify something that can be owned or can own other things. A product (vehicle) can be uniquely identified, using the name of its manufacturer and its serial number. The creation of an identity token for an asset in a distributed ledger establishes provenance of the asset, and the identity token can be used in transactions (e.g., buying, selling, insuring) (first and second transactions) of the asset stored in a distributed ledger, creating a full audit trail of the transactions. In addition, the AT system provides the computer infrastructure for creating of asset tokens, purchasing of asset tokens, redeeming of asset tokens, transferring of ownership of asset tokens, and so on. As such, the AT system supports use of assets tokens in settlement, payments, international remittances, investments, financing, and other activities. The AT system records the asset tokens in a distributed ledger. See at least De Jong: paragraph(s) [0004], [0015]-[0016] & [0024])
	However, De Jong does not teach ...receiving, from sensors on the vehicle, a request for a second transaction when a 
Gaudin, directed to connected car as a payment device and thus in the same field of endeavor, teaches 
...receiving, from sensors on the vehicle, a request for a second transaction when a certain parameter is exceeded, wherein the second transaction includes updating the information relating to the vehicle with real-time vehicle operating information from the sensors, [including vehicle speed]; (By disclosing, the electronic circuitry 50 and/or the vehicle head unit 14 may communicate with a fuel level sensor in the fuel tank to identify when the vehicle needs fuel. For example, when the fuel level is below a predetermined threshold (e.g., one-quarter of a tank) (real-time vehicle operating information from the sensors & when a certain parameter is exceeded), the vehicle head unit 14 may determine that the vehicle needs fuel. See at least Gaudin: col. 23, line 66 through col. 24, line 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of tokenization of 
However, De Jong and Gaudin do not teach ...real-time vehicle speed.
Wasserman, directed to electronic display systems connected to vehicles and vehicle-based systems and thus in the same field of endeavor, teaches 
...updating the information relating to the vehicle with real-time vehicle operating information from the sensors, including vehicle speed. (By disclosing, one or more on-board vehicle computing devices, such as vehicle console computing systems, vehicle navigation systems, vehicle diagnostic systems, vehicle telematics devices, and the personal mobile devices of drivers and passengers in the vehicle, may be used to determine current vehicle location, speed, direction, roads/routes being driven, and destination. See at least Wasserman: col. 6, line 62 through col. 7, line 8; col. 7, lines 23-29 & 56-66)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
However, De Jong, Gaudin, and Wasserman do not teach generating, based on the information relating to the vehicle, a valuation of the vehicle.
Hookham-Miller, directed to integrity of data records and thus in the same field of endeavor, teaches 
...generating, based on the information relating to the vehicle, a valuation of the vehicle; (By disclosing, the fact that the data record is verified by means of blockchain can be taken into account in valuation of a vehicle. Used vehicles without a trusted record detailing information such as change(s) of ownership, servicing intervals and other service history, accidents, usage history and profile, and other verified details are estimated, on average, be undervalued by roughly 15%. See at least Hookham-Miller: paragraph(s) [0107])

However, De Jong, Gaudin, Wasserman, and Hookham-Miller do not teach advertising the valuation of the vehicle to potential buyers.
Yoneda, directed to method for providing advertisement data and thus in the same field of endeavor, teaches 
...advertising the valuation of the vehicle to potential buyers. (By disclosing, the advertising target may be an automobile. The value may indicate a purchase cost at a time when the user purchases the automobile that is the advertising target. In addition, the value may indicate a predicted value of an improvement in a travel distance at a time when the user replaces the automobile owned by the user with the automobile that is the advertising target. See at least Yoneda: paragraph(s) [0066]-[0069])

With respect to claims 3, 9, and 15:
	De Jong, Gaudin, Wasserman, Hookham-Miller, and Yoneda teach the computerized method of claim 1, the non-transitory, computer-readable storage medium of claim 7, and the vehicle tracking and analysis system of claim 13, as stated above.
	Gaudin, in the same field of endeavor, further teaches further comprising: 
receiving, from an entity, a request for a third transaction relating to the vehicle, wherein the entity is a service provider servicing the vehicle; and... (By disclosing, the establishment associated with the POS terminal 20 may be another type of establishment which provides goods or services at or nearby a user's vehicle, such as a drive-thru or a car wash. See at least Gaudin: col. 17, lines 7-16)
Hookham-Miller, in the same field of endeavor, further teaches ...updating the information relating to the vehicle with information from the service provider. (By disclosing, combining real time updates from a connected car data can feed to the blockchain. See at least Hookham-Miller: paragraph(s) [0058] & [0069])
With respect to claims 4, 10, and 16:
	De Jong, Gaudin, Wasserman, Hookham-Miller, and Yoneda teach the computerized method of claim 1, the non-transitory, computer-readable storage medium of claim 7, and the vehicle tracking and analysis system of claim 13, as stated above.
De Jong further teaches further comprising: 
obtaining information relating to the owner of the vehicle; and (By disclosing, tokens also have an owner that uses an additional public/private key pair. The owner public key is set as the token owner identity, and when performing actions against tokens, ownership proof is established by providing a signature generated by the owner private key and validated against the public key listed as the owner of the token. A person can be uniquely identified, for example, using a combination of a user name, social security number, and biometric (e.g., fingerprint). See at least De Jong: paragraph(s) [0004] & [0015]-[0016])
associating the information relating to the owner of the vehicle with the vehicle token. (As stated above, see at least De Jong: paragraph(s) [0004] & [0015]-[0016])
With respect to claims 5, 11, and 17:
the computerized method of claim 4, the non-transitory, computer-readable storage medium of claim 10, and the vehicle tracking and analysis system of claim 16, as stated above.
De Jong further teaches wherein the information relating to the owner of the vehicle is not publicly available. (By disclosing, the identity token for an entity (e.g., person or company) may be the public key of a public/private key pair, where the private key is held by the entity. The limitation “wherein the information relating to the owner of the vehicle is not publicly available” is not recited positively, and therefore no patentable weight is given. See at least De Jong: paragraph(s) [0004])
With respect to claims 6, 12, and 18:
	De Jong, Gaudin, Wasserman, Hookham-Miller, and Yoneda teach the computerized method of claim 1, the non-transitory, computer-readable storage medium of claim 7, and the vehicle tracking and analysis system of claim 13, as stated above.
	Gaudin, in the same field of endeavor, further teaches further comprising creating one or more fund tokens related to the vehicle token, wherein the one or more fund tokens are funded by an insurance company, wherein the one or more fund tokens pays service providers providing service to the vehicle. (By disclosing, to utilize a vehicle as a payment device, the 

Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejections that creating a token, cryptographically transferring the vehicle token, retrieving real-time vehicle operating information from sensors on a vehicle, and recording that information to a distributed ledger is not simply "organizing human activity" or "a mental process," it is noted that tokens, distributed ledger, and sensors are recited at a high-level of 
In response to applicant’s argument with respect to the 103 rejections, it is noted that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAY C LEE/Examiner, Art Unit 3685